DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(a) Rejection of claim 29 have been fully considered and are persuasive.  The 35 USC 112(a) Rejections of claim 29 has been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of claims 15-32 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of claims 15-32 have been withdrawn. 
Applicant’s arguments with respect to 35 USC 102 (a)(1)/(a)(2) Rejections of claim(s) 15-16, 27-28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amendments to claims 15-22, 24, 27, 29-32.
Applicant’s arguments, with respect to 35 USC 103 Rejections of claims 23, 25-26, 28 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 23, 25-26, 28 have been withdrawn. 
Applicant argues that there is no reason to modify Kuchi to include a brake.  Examiner respectfully disagrees and notes that, at least in the interest of personnel safety and protection of capital equipment, all electric motors are fitted with brakes.  The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16, 21, 27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchi, et alia (US 2010/0294009), hereinafter Kuchi, in view of Dreisbach, et alia (US 2006/0157434), hereinafter Dreisbach and Schmidt (6,273,221), hereinafter Schmidt. 
Regarding Claim 15, Kuchi discloses a device for handling a strip-shaped metal material in metal working (Para [0001], Ln 1-3), comprising: 
a roller element (5a), (6a) which is provided for one or more of changing a cross­section of the strip-shaped metal material, transporting the strip-shaped metal 
a shaft (52) (Para [0059], Ln 2; as illustrated in Fig 2) fixedly connected to the roller element or integrally formed with the roller element and arranged in a center axis of the roller element (as illustrated in Fig 2); 
a frame (5) (Para [0059], Ln 1; as illustrated in Fig 2); 
a bearing (50), (51) which supports the shaft in the frame (Para [0060], Ln 1-2; as illustrated in Fig 2); 
a drive, the drive having an electric motor (53), (6b), the electric motor comprising a stator and a rotor (Examiner notes that electric motors are known to comprise a rotor and stator), an electric braking device (Para [0075], Ln 1-2; Para [0077], Ln 1-4; Examiner notes Kuchi discloses the control device control the speed, which Examiner has interpreted as disclosing an electric braking device); and 
a control device (11) (Para [0077], Ln 1-2), which is configured to control the electrical braking device and the mechanical holding device (Examiner notes the control device is disclosed to control all elements of the device, Para [0077], Ln 1-2),
wherein the rotor is connected directly to the roller element or connected directly to the shaft (as illustrated in Fig 2).  Examiner notes the rotor is the rotating element of an electric motor and Fig 2 illustrates the motor [53], [6a] connected to the shaft which is, in turn, connected to the roller.  Examiner further has interpreted this connection to 
Kuchi is not explicit to the mounting arrangement of the stator, however, motor stators are known to be the stationary element of an electric motor, mounted to the motor frame, and the motor frame must be mounted to a stationary and/or rigid frame for acceptable operation of the motor, and therefore it is reasonable to mount a motor frame, and thus the stator, to a frame supporting the motor load, in this case, the roller supporting frame. 
Dreisbach teaches (Para [0001], Ln 2-3).  Dreisbach further teaches a drive motor (9) mounted to a frame (7) , supporting a roller (8) (as illustrated in Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as disclosed by Kuchi, such that the motor stator is mounted on the frame supporting the roller, as taught by Dreisbach, in order to secure the motor against unwanted vibration or misalignment, to ensure acceptable performance of the motor to drive the roller. 
Combined Kuchi/Dreisbach is not explicit to a brake configured to brake the device from an operating state without friction into a holding state, in which the rotor is essentially stationary.  Schmidt teaches a device for handling a strip-shaped metal material in metal working (Para [0003], Ln 1).  Schmidt further teaches a brake (10) (Col 2, Ln 64-67; as illustrated in Fig 2) which is configured to brake the device from an operating state without friction (Examiner interprets this limitation to mean the motor functions to rotate, and not that a frictionless state exists, which would be beyond the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach, to include an add on brake, as taught by Schmidt, in order to allow a brake option for motors without brakes which have performance characteristics which exceed those of integral motor and brake units, and which minimize the overall product size. 
Examiner notes that it would thus be obvious that combined Kuchi/Dreisbach teaches that essentially all of the kinetic energy from the operating state is converted by the electrical braking device, since combined Kuchi/Dreisbach is not explicit to a brake and therefore the controller (11) must perform all speed increase and decrease functions (Para [0077], Ln 1-2) and the mechanical holding device is operated only in the holding state of the device as taught by Schmidt. 
Claim 16, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi further teaches the roller element (5a), (6a) is a roller/roll (as illustrated in Fig 2). 
Regarding Claim 21, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi discloses no second bearing supports the roller element (6a) at a drive-side of the roller element (as illustrated in Fig 2). 
Regarding Claim 27, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi further discloses the device is part of a rolling mill (Para [0011], Ln 3) and the roller element (5a), (6a) is a support roll (as illustrated in at least Fig 2) and wherein the device is part of a metal strip processing line and the roller element is a transport roller (Para [0013], Ln 2-5). 
Regarding Claim 30, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is not explicit to a drive housing.  Schmidt teaches the drive has a housing in which the mechanical holding device is integrated (as illustrated in at least Fig 2) or to which the mechanical holding device is flanged (as illustrated in Fig 1). 
Regarding Claim 31, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to a mechanical holding device.  Schmidt teaches the mechanical holding device is configured in such a manner that the locking in the holding state takes place in a positive-locking and/or force-fitting manner (Col 5, Ln 37-41). 
Regarding Claim 32, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to a mechanical holding device.  . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchi, in view of Dreisbach, Schmidt and Krieger (US 2017/0246825), hereinafter Krieger. 
Regarding Claim 17, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to a specific type of motor.  Krieger teaches a drive of a machine having a drive motor (Para [0001], Ln 1-2), the machine being for machining and is a workpiece-shaping machine (Para [0012], Ln 1-2).  Krieger further teaches the drive motor is a torque motor (Para [0002], Ln 1).  Krieger further teaches torque motors are suited for rotating drive shafts, in particular on workpiece-shaping machines (Para [0017], Ln 4-5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt, to include the torque motor, as taught by Krieger, in order to drive the rollers under the workpiece load. 
Claims 18, 24, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchi, in view of Dreisbach, Schmidt, Johnen (US 2009/0218113), hereinafter Johnen and Ramezani (US 2017/0305676), hereinafter Ramezani. 
Regarding Claim 18, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to a specific type of motor, however electric motors are known to have a stator and rotor, typically arranged such that the rotor is arranged inside the stator, as evidenced by Johnen (Fig 1). 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt, to build the motor with the rotor inside the stator, as evidenced by Johnen, and to include the a motor and roller combination, as taught by Ramezani, in order to provide a compact drive solution, reduce complexity and improve reliability. 
Regarding Claim 24, combined Kuchi/Dreisbach/Schmidt/Johnen/Ramezani teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to a catching magnet.  Johnen teaches the drive has at least one catching magnet (22), (24) (Para [0017], Ln 1; as illustrated in Fig 1), which is configured to capture magnetic particles and keep them away from the electric motor (Para [0017], Ln 9-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt/Johnen/Ramezani, to include at least one catching magnet, to 
Regarding Claim 33, Kuchi discloses a device for handling a strip-shaped metal material in metal working (Para [0001], Ln 1-3), comprising: 
at least one roller element (5a), (6a) which is provided for one or more of changing a cross­ section of the strip-shaped metal material, transporting the strip-shaped metal material, storing the strip-shaped metal material, building up tension in the strip-shaped metal material and releasing tension in the strip-shaped metal material (Para [0059], Ln 3-4 discloses the purpose of the roller element is to transport the strip-shaped metal material); 
a shaft (52) (Para [0059], Ln 2; as illustrated in Fig 2) fixedly connected to the roller element or integrally formed with the roller element and arranged in a center axis of the roller element (as illustrated in Fig 2); 
a frame (5) (Para [0059], Ln 1; as illustrated in Fig 2); 
a bearing (50), (51) which supports the shaft in the frame (Para [0060], Ln 1-2; as illustrated in Fig 2); and 
a drive, the drive having an electric motor (53), (6b), the electric motor comprising a stator and a rotor (Examiner notes that electric motors are known to comprise a rotor and stator); 
wherein the rotor is connected to the roller element such that a rotation of the rotor is transmitted to the roller element (as illustrated in Fig 2).  Examiner notes the rotor is the rotating element of an electric motor and Fig 2 illustrates the motor [53], [6a] connected to the shaft which is, in turn, connected to the roller.  Examiner further has 
Kuchi is not explicit to the mounting arrangement of the stator, however, motor stators are known to be the stationary element of an electric motor, mounted to the motor frame, and the motor frame must be mounted to a stationary and/or rigid frame for acceptable operation of the motor, and therefore it is reasonable to mount a motor frame, and thus the stator, to a frame supporting the motor load, in this case, the roller supporting frame. 
Dreisbach teaches (Para [0001], Ln 2-3).  Dreisbach further teaches a drive motor (9) mounted to a frame (7) , supporting a roller (8) (as illustrated in Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as disclosed by Kuchi, such that the motor stator is mounted on the frame supporting the roller, as taught by Dreisbach, in order to secure the motor against unwanted vibration or misalignment, to ensure acceptable performance of the motor to drive the roller. 
Combined Kuchi/Dreisbach is not explicit to a modular structure of the drive.  Schmidt teaches a device for handling a strip-shaped metal material in metal working (Para [0003], Ln 1).  Schmidt further teaches a modular brake, designed to be added to a motor, thus comprising a modular drive structure.  Schmidt further teaches the object of this brake is to allow a brake option for motors without brakes which have performance characteristics which exceed those of integral motor and brake units, and which minimize the overall product size (Col 1, Ln 24-26). 

Kuchi is silent to a specific type of motor, however electric motors are known to have a stator and rotor, typically arranged such that the rotor is arranged inside the stator, as evidenced by Johnen (Fig 1), also known as an inrunner motor. 
Ramezani teaches a motor and roller combination (Para [0001], Ln 1-2), the motor being mounted on a frame (Para[0036], Ln 1-2) .  Ramezani further teaches the rotor and the roller element are formed in one piece or the rotor and the shaft are formed in one piece (as illustrated in at least Fig 6a).  Ramezani further teaches a gearless motor that is easy to manufacture and includes enough torque so that the gearless motor can replace a gear type motorized roller (Para [0003], Ln 15-17; Para [0004], Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt, to build the motor with the rotor inside the stator, as evidenced by Johnen, and to include the a motor and roller combination, as taught by Ramezani, in order to provide a compact drive solution, reduce complexity and improve reliability. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchi, in view of Dreisbach, Schmidt and Ramezani (US 2017/0305676), hereinafter Ramezani. 
Regarding Claim 19, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to a specific type of motor. 
Ramezani teaches a motor and roller combination (Para [0001], Ln 1-2), the motor being mounted on a frame (Para [0036], Ln 1-2) .  Ramezani further teaches the electric motor (30) is an outrunner with the rotor (46) being arranged outside the stator (42) (Para [0075], Ln 2-4; as illustrated in at least Fig 6a), and wherein a shell section of the roller element is connected to the rotor (as illustrated in at least Fig 6a).  Ramezani further teaches a gearless motor that is easy to manufacture and includes enough torque so that the gearless motor can replace a gear type motorized roller (Para [0003], Ln 15-17; Para [0004], Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt, to include the a motor and roller combination, as taught by Ramezani, in order to provide a compact drive solution, reduce complexity and improve reliability. 
Regarding Claim 20, combined Kuchi/Dreisbach/Schmidt/ Ramezani teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to the structure of the roller.  Ramezani teaches the shell section of the roller element and the rotor are formed in one piece (as illustrated in at least Fig 4). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchi, in view of Dreisbach, Schmidt and Cole, et alia (US 2017/0201140), hereinafter Cole. 
Regarding Claim 22, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi is silent to two drives are connected to the roller element on opposite sides of the frame, the two drives comprising the drive and a further drive.  Cole teaches a roller having two drives (Para [0044], Ln 4-7; as illustrated in at least Fig 5), wherein two drives are connected to the roller element on opposite sides of the frame, the two drives comprising the drive and a further drive.  Cole further teaches the advantage of two drives being doubling the torque and power available to turn the roller. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt, to include a second drive, as taught by Cole, in order to double the torque and power available to turn the roller. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchi, in view of Dreisbach, Schmidt and Ichikawa (US 2013/0307446), hereinafter Ichikawa. 
Regarding Claim 29, combined Kuchi/Dreisbach/Schmidt teaches all aspects of the claimed invention, as stated above.  Kuchi discloses wherein the drive has a supplying converter, which is configured to supply the electric motor of the drive with power in the operating state and has a function for braking the device (Para [0075], Ln 1-2).  Examiner notes the disclosure of Kuchi states the control unit (11) controls the 
Examiner further interprets the disclosure of Kuchi to mean the control device is configured to galvanically (Examiner interprets the limitation “galvanically” to mean by use of electricity) isolate the supplying converter from the electric motor in an extraordinary operating state comprising a fault of the supplying converter.  Examiner notes the limitation “fault” has not been defined in the instant application nor recited with any criticality. 
Kuchi is not explicit to the means by which the control unit controls the drive motors (Para [0077], Ln 3-4), however braking the device into the holding state by short-circuiting windings of the electric motor either directly or via a braking resistor or a resistor/capacitor circuit are known techniques in the motor control art, as is evidenced by Ichikawa (Para [0002], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for handling a strip-shaped metal material in metal working, as taught by combined Kuchi/Dreisbach/Schmidt, to include braking the device into the holding state by short-circuiting windings of the electric motor either directly or via a braking resistor or a resistor/capacitor circuit, as taught by Ichikawa, causing the motor to supply the required braking force without delay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Thesseling, et alia (US 2019/0089223), hereinafter Thesseling.  Thesseling teaches an external rotor motor. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725